DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Champagne X Mac Reg No 73,529 on 06/11/2021.
The applicant has been amended as below:
1.	(Currently Amended) A telecommunication system, comprising:
a routing device configured to:
receive an initiation request of a communication session, the initiation request including a destination identifier associated with a terminal;
provide, to a responder, a Domain-Name System (DNS) query for serving-network information associated with the terminal; [[and]]
forward the initiation request to a serving network identified by the serving-network information, wherein forwarding the initiation request includes forwarding the initiation request to an I-CSCF is based at least in part on the serving-network information indicating a registered IMS; and
the responder configured to:
receive, from the routing device, the DNS query including the destination identifier;
retrieve, from a home subscriber server (HSS) and using a Diameter protocol, network-attachment information indicating an Internet Protocol (IP) Multimedia Subsystem (IMS) registration state and a 
determine the serving-network information based at least in part on the network-attachment information;
provide, to the routing device, a query response based at least in part on the serving-network information; and
in response to the IMS registration state being negative, cause the routing device to forward the initiation request by communicating with the serving network without contacting an interrogating call session control function (I-CSCF), wherein forwarding the initiation request is based at least in part on the serving-network information failing to indicate the registered IMS.
7.-8.	(Canceled) 
11.-15.	(Canceled) 
17.	(Currently Amended) A method comprising, by a first network node:
receiving, from a Network-Network Interconnection (NNI) peer device, a first initiation request of a first communication session to be established with a first destination;
querying a responder using a Domain-Name System (DNS) protocol for first serving-network information indicating a first media path associated with the first destination;
determining, as a condition, that a query response omits the first serving-network information;
forwarding, based at least in part on the condition including an Internet Protocol (IP) Multimedia Subsystem (IMS) registration state and the first media path indicating a packet-switched (PS) type, the first initiation request to an interrogating call session control function (I-CSCF) identified by the first serving-network information wherein forwarding the first initiation request to the I-CSCF is based at least in part on the first serving-network information indicating a registered IMS;
receiving, from the NNI peer device, a second initiation request of a second communication session to be established with a second destination;

receiving, from the responder in response to the query, the second serving-network information; [[and]]
forwarding, based at least in part on the second media path indicating a CS type, the second initiation request to a second network node identified by the second serving-network information, the second network node comprising at least a SIP Routing Engine (SRE) or a Border Gateway Control Function (BGCF), wherein forwarding the second initiation request to the second network node is based at least in part on the second serving-network information failing to indicate the registered IMS; and
receiving the first initiation request and the second initiation request at an Interconnect Session Border Controller (ISBC) or Interconnection Border Control (IBCF).
22.	(Canceled) 
26.	(Canceled)
27.	(Canceled)
28.	(New) One or more non-transitory computer-readable media storing computer executable instructions that, when executed, cause one or more processors to perform operations comprising:
receiving, from a Network-Network Interconnection (NNI) peer device, a first initiation request of a first communication session to be established with a first destination;
querying a responder using a Domain-Name System (DNS) protocol for first serving-network information indicating a first media path associated with the first destination;
determining, as a condition, that a query response omits the first serving-network information;
forwarding, based at least in part on the condition including an Internet Protocol (IP) Multimedia Subsystem (IMS) registration state and the first media path indicating a packet-switched (PS) type, the first initiation request to an interrogating call session control function (I-CSCF) identified by the first serving-network information wherein forwarding the first initiation request to the I-CSCF is based at least in part on the first serving-network information indicating a registered IMS;

sending, to the responder using the DNS protocol, a query for second serving-network information indicating a second media path associated with the second destination;
receiving, from the responder in response to the query, the second serving-network information; 
forwarding, based at least in part on the second media path indicating a CS type, the second initiation request to a second network node identified by the second serving-network information, the second network node comprising at least a SIP Routing Engine (SRE) or a Border Gateway Control Function (BGCF), wherein forwarding the second initiation request to the second network node is based at least in part on the second serving-network information failing to indicate the registered IMS; and
receiving the first initiation request and the second initiation request at an Interconnect Session Border Controller (ISBC) or Interconnection Border Control (IBCF).
29.	(New) The one or more non-transitory computer-readable media of claim 28, wherein the first serving-network information comprises a first DNS Naming Authority Pointer (NAPTR) record and at least: a first “sip” Uniform Resource Identifier (URI), a first “tel” URI, or a first domain name.
30.	(New) The one or more non-transitory computer-readable media of claim 28, wherein the querying includes a query for NAPTR records, and determining that the query response omits the first serving-network information includes determining the query response fails to include at least one NAPTR record.
31.	(New) The one or more non-transitory computer-readable media of claim 28, wherein the second serving-network information comprises at least: a second “sip” URI, a second “tel” URI, a second domain name, or a second DNS NAPTR record.

Allowable Subject Matter
Claims 1-6, 17, 21, 23, 25, 28-31 renumbered 1-6, 9, 7, 10, 8, 11-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to include “wherein forwarding the initiation request includes forwarding the initiation request to an I-CSCF is based at least in part on the serving-network information indicating a registered IMS”, “network-attachment information indicating an Internet Protocol (IP) Multimedia Subsystem (IMS) registration state” and “in response to the IMS registration state being negative, cause the routing device to forward the initiation request by communicating with the serving network without contacting an interrogating call session control function (I-CSCF)”, and “wherein forwarding the initiation request is based at least in part on the serving-network information failing to indicate the registered IMS”.
Claim 17 has been amended to include “the condition including an Internet Protocol (IP) Multimedia Subsystem (IMS) registration state and the first media path indicating a packet- switched (PS) type” “wherein forwarding the first initiation request to the I-CSCF is based at least in part on the first serving-network information indicating a registered IMS “,“forwarding, based at least in part on the second media path indicating a CS type”, “and receiving the first initiation request and the second initiation request at an Interconnect Session Border Controller (ISBC) or Interconnection Border Control (IBCF)” and “wherein forwarding the second initiation request to the second network node is based at least in part on the second serving-network information failing to indicate the registered IMS”.
Claim 1 now specifically requires a routing device and a responder communicating between each other, and forwarding messages based on IMS registration states.  The routing device forwards to the I-CSCF based on a registration state of an IMS obtained via a DNS query from the responder.  The responder interacts with the HSS using diameter protocol to obtain IMS registration state and information regarding path and destination parameters.  The Responder device calculates serving network information using a Regex function and overrides the routing device function of forwarding to an I-CSCF, and instead directs the routing device to forward the request based on other serving network information that has been calculated.  Claims 17 and 28 defines a device interfacing with both a requesting device and the responder .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EUI H KIM/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
6/18/21